Citation Nr: 1125375	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability as secondary to a service-connected right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.



REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to May 1977.  He did not serve in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, granted the Veteran's claim for service connection for a bilateral knee disability and assigned an initial rating of 10 percent for each knee.  The right knee disability was characterized as osteoarthritis, and service connection was made effective January 31, 2007.  The left knee disability was characterized as status post meniscus tear and chronic strain, and service connection was made effective December 21, 2006.

In addition, the Veteran appeals from a September 2008 rating decision in which the RO denied his claim for service connection for a cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised, if further action is required on his part.


REMAND

The Veteran contends that his cervical spine disability is secondary to his service-connected bilateral shoulder disability.  A January 2008 VA examiner opined that the Veteran's cervical spine disability was unrelated and not aggravated by his service-connected bilateral shoulder disability as it was a "distinct diagnosis."  No rationale was provided for this opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only conclusions without a rationale is not adequate).  The Veteran was diagnosed as having a cervical strain in February 1990 following a post-service motor vehicle accident.  The January 2008 opinion failed to address this injury.

During VA treatment in January 2003, the Veteran reported that he was receiving treatment from a private physician, Dr. Piers.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  As these records have been identified by the Veteran and are pertinent to his claim, they must be obtained.  38 C.F.R. § 5103(a).

In May 2007 and July 2008, the Veteran was afforded VA examinations to evaluate his knee disabilities.  The examiner who conducted both examinations noted that flexion was limited by pain.  The examiner did not; however, specifically report the points at which pain began.  The Court has held that painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

VA regulations provide that where "the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to complete an authorization for VA to obtain records of his treatment from Dr. Piers.

If the Veteran fails to provide any necessary releases, tell him that he may submit the records himself.  If these records are unavailable, the Veteran should be so advised, and should also be told of the efforts made to obtain the records.

2.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether any current cervical spine disability was caused or aggravated by his service-connected bilateral shoulder disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All indicated testing should be undertaken.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability is related to the cervical spine strain or other disease or injury shown in service.

If not, directly related to a disease or injury in service, the examiner should opine as to whether any current cervical spine disability was caused or aggravated by the Veteran's service-connected bilateral shoulder disability.  Aggravation will not be conceded unless there are medical records created prior to any aggravation that show a baseline of the cervical spine disability.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service connected knee disabilities.  The examiner should review the claims folder.

The examiner should report whether there is any instability or subluxation.  If there is instability or subluxation, the examiner should opine as to its severity.

The examiner should report the ranges of knee flexion and extension in degrees.  

The examiner should determined whether the there is weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report the points in the ranges of motion when pain becomes apparent.

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



